Citation Nr: 0103025	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-22 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.

2.  Entitlement to service connection for numbness of the 
legs.

(The issue of entitlement to a waiver of overpayment of VA 
pension benefits in the amount of $6,025.00, is addressed in 
a separate appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which held that new and material 
evidence had not been submitted to reopen a claim for 
entitlement to service connection for a low back disability 
and which denied a claim for entitlement to service 
connection for numbness of the legs.

In a July 1999 statement, the veteran indicated that he was 
seeking entitlement to service connection for arthritis and 
tendonitis.  This claim has not yet been addressed at the RO 
level and, thus, is referred back to the RO for proper 
action.


REMAND

After careful review of this case, the Board finds that 
appellate adjudication is not yet warranted.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, President 
Clinton signed into law the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096  (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096  
(2000); see Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991) 
(Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.). 

In this case, according to the July 1999 rating decision and 
subsequent Statement of the Case and Supplemental Statement 
of the Case, the RO denied the veteran's claim for service 
connection for numbness of the legs as not well grounded.  
That legal basis for a decision no longer exists.  Because of 
the change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096  (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

Furthermore, the Board finds that there is likely additional, 
pertinent evidence available, but not yet of record.  The 
veteran submitted a list of medical care providers, 
apparently as part of an October 1999 correspondence with his 
Member of Congress.  It indicates that he was treated at the 
Birmingham, Alabama, VA Medical Center and by several private 
medical care providers, the majority of the names of whom are 
not legible.  During a February 2000 personal hearing, the 
veteran reiterated that he had been treated for back problems 
by several medical care providers since his separation from 
service, including the VA Medical Center in Birmingham, 
Alabama, and the VA outpatient clinic in Huntsville, Alabama.  
He also mentioned that he was seen by "a number of 
chiropractors" for his back and other ailments.  The RO must 
attempt to obtain the above-mentioned evidence prior to 
appellate review.  The Board cannot adjudicate this claim 
based on an incomplete record.  See Culver v. Derwinski, 3 
Vet. App. 292  (1992) (VA has a duty to obtain all pertinent 
medical records which have been called to its attention by 
the appellant and by the evidence of record.).

Similarly, in a May 2000 statement, the veteran indicated 
that he had a pending claim for disability benefits with the 
Social Security Administration.  An attempt should also be 
made to obtain any medical evidence associated with that 
file.  Id.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain any 
and all medical records pertaining to the 
veteran's treatment for a low back 
disability and numbness of the legs.  He 
should be contacted to provide the names 
of all treatment providers, approximate 
dates of treatment, and, where necessary, 
signed release forms.  Records from the 
VA Medical Center in Birmingham, Alabama, 
and the VA outpatient clinic in 
Huntsville, Alabama, should be requested 
as part of this development.  Copies of 
all correspondences made and records 
obtained should be associated with the 
claims folder.

2.  The RO should obtain from the Social 
Security Administration any and all 
records pertinent to the veteran's claim 
for disability benefits from that agency.  
Copies of all correspondences made and 
records obtained should be made part of 
the claims folder.

3.  The RO should then review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
complied with and satisfied.  Any 
examinations deemed necessary should be 
scheduled and completed.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), 00-92  (December 13, 
2000), and 01-02  (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

4.  Thereafter, the RO should 
readjudicate the claims on appeal on the 
merits and based on all of the evidence 
in the claims folder.

5.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369  
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).



